 1   HEATHER E. WILLIAMS, #122664
     Federal Defender
 2   MATTHEW LEMKE, D.C. Bar #1023347
     Assistant Federal Defender
 3   2300 Tulare Street, Suite 330
     Fresno, CA 93721
 4   Telephone: (559) 487-5561
     Fax: (559) 487-5950
 5
     Attorney for Defendant
 6   RYAN DOWE
 7
 8                            IN THE UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11   UNITED STATES OF AMERICA,                      Case No. 5:18-po-00093-JLT
12                   Plaintiff,                     STIPULATION TO CONTINUE STATUS
                                                    CONFERENCE; [PROPOSED] ORDER
13           vs.                                    (Doc. 10)
14   RYAN DOWE,
15                   Defendant.
16
17          IT IS HEREBY STIPULATED, by and between the parties, through their respective
18   counsel, Assistant United States Attorney Jeffrey Spivak, counsel for plaintiff, and Assistant
19   Federal Defender Matthew Lemke, counsel for defendant Ryan Dowe, that the status conference
20   currently scheduled for March 3, 2020, may be continued to April 7, 2020, at 9:00 a.m. The
21   parties have reached a tentative agreement to resolve the case and request this brief continuance
22   in order to finalize the formal terms of the revised agreement.
23   //
24   //
25   //
26   //
27   //
28   //
     //
                                      Respectfully submitted,
 1                                    HEATHER E. WILLIAMS
 2                                    Federal Defender
 3   Date: February 26, 2020          /s/ Matthew Lemke
                                      MATTHEW LEMKE
 4                                    Assistant Federal Defender
                                      Attorney for Defendant
 5                                    RYAN DOWE
 6
                                      MCGREGOR W. SCOTT
 7                                    United States Attorney
 8   Date: February 26, 2020          /s/ Jeffrey Spivak
                                      JEFFREY SPIVAK
 9                                    Assistant United States Attorney
                                      Attorney for Plaintiff
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Dowe, R [5:18-po-00093-JLT]
     Stip. to Continue Status Conf.
                                         [PROPOSED] ORDER
 1
             Based on a showing of good cause, the Court hereby orders that the status conference
 2
     currently scheduled for March 3, 2020, is continued to April 7, 2020, at 9:00 a.m.
 3
 4   IT IS SO ORDERED.
 5
         Dated:      February 27, 2020                        /s/ Jennifer L. Thurston
 6                                                     UNITED STATES MAGISTRATE JUDGE
 7
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     Dowe, R [5:18-po-00093-JLT]
     Stip. to Continue Status Conf.
